IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                February 16, 2012 Session

  CHRISTIAN HEYNE ET AL. v. METROPOLITAN NASHVILLE BOARD
                   OF PUBLIC EDUCATION

                    Appeal by Permission from the Court of Appeals
                         Chancery Court for Davidson County
                    No. 09-136-III   Ellen Hobbs Lyle, Chancellor


               No. M2010-00237-SC-R11-CV - Filed September 27, 2012


This appeal involves the scope of the procedural due process rights of a public high school
student facing discipline for an infraction of school rules of conduct. After injuring a
younger student with his automobile on school property, the student was cited for an
infraction of the student conduct rule proscribing reckless endangerment. The principal’s
decision to suspend the student for ten days was upheld by a hearing board and a designee
of the director of schools, and the school board declined to review the matter. Thereafter,
the student and his family filed a petition for common-law writ of certiorari in the Chancery
Court for Davidson County seeking judicial review of the disciplinary decision. Following
a hearing during which the trial court permitted the student and his family to present evidence
regarding allegedly arbitrary, capricious, and illegal conduct by school officials that was not
reflected in the record of the disciplinary proceedings, the trial court found that the school
officials had violated the student’s procedural due process rights because one official had
performed both prosecutorial and decision-making functions and because this official was
biased against the student. The trial court also determined that the evidence did not support
the conclusion that the student’s conduct amounted to reckless endangerment. Accordingly,
the trial court directed the school system to expunge the student’s record and awarded the
student and his family $371,845.25 in attorneys’ fees and $25,626.27 in costs. The Board
of Education appealed, and the Court of Appeals reversed the trial court’s judgments. Heyne
v. Metropolitan Nashville Bd. of Pub. Educ., No. M2010-00237-COA-R3-CV, 2011 WL
1744239 (Tenn. Ct. App. May 6, 2011). We affirm the judgment of the Court of Appeals.

    Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Appeals
                                     Affirmed

W ILLIAM C. K OCH, JR., J., delivered the opinion of the Court, in which C ORNELIA A. C LARK,
C.J., JANICE M. H OLDER, G ARY R. W ADE, and S HARON G. L EE, JJ., joined.
Philip N. Elbert, Jeffrey H. Gibson, and Meghan C. Dougherty, Nashville, Tennessee, for the
appellants, Christian Heyne, William Heyne, and Robin Heyne.

Wm. Michael Safley, Deputy Director of Law; J. Brooks Fox and Christopher M. Lackey,
Assistant Metropolitan Attorneys, Nashville, Tennessee, for the appellee, Metropolitan
Nashville Board of Public Education.

Richard L. Colbert and Courtney L. Wilbert, Franklin, Tennessee, for the Amicus Curiae,
Tennessee Education Association.

Randall G. Bennett and Joel H. Moseley, Jr., Nashville, Tennessee, for the Amicus Curiae,
Tennessee School Boards Association.

Charles W. Cagle and Angela C. Sanders, Nashville, Tennessee, for the Amicus Curiae,
Tennessee Organization of School Superintendents.

                                        OPINION

                                             I.

       This dispute arises from an incident that occurred on Friday, September 5, 2008, at
Hillsboro High School in Nashville. Following an afternoon film session for the varsity
football team, several groups of players had assembled in a narrow parking lot behind the
locker room to talk about their plans for the weekend and to wait for their rides home.

        Christian Heyne, an eighteen-year-old senior and co-captain of the football team, was
standing with one group of players when he overheard his name mentioned by another group
of mostly freshman football players. Mr. Heyne believed that the freshman players were
joking about him. Mr. Heyne got into his Lexus automobile, rolled down the windows, and
turned on his music “a little bit.” Then he pulled up to another player’s parked automobile.
Following a brief conversation with the other player, Mr. Heyne put his automobile in reverse
and backed up in preparation to leave the parking lot. The group of freshman players were
standing between Mr. Heyne and the exit. Instead of coming to a complete stop after backing
up, Mr. Heyne shifted directly from reverse to drive, causing his automobile to lurch forward
in the direction of the group of freshman football players.

       The freshman players quickly scattered to get out of Mr. Heyne’s way because two
days earlier, Mr. Heyne had swerved his automobile toward two freshmen, forcing them to
jump out of the way. All of the freshman players were able to get out of the way of Mr.



                                             -2-
Heyne’s automobile except for Denzel A.1 Mr. Heyne eventually brought his automobile to
a stop, but not before the left front tire of his automobile pinned Denzel A.’s foot, causing
Denzel A. to fall down.

       Mr. Heyne backed up and stopped his automobile. He got out and approached Denzel
A. to find out if he was hurt. Denzel A. was upset and, according to several bystanders,
threatened Mr. Heyne. Mr. Heyne returned to his automobile and drove away, but in the
process, he ran over Denzel A.’s backpack that had fallen under Mr. Heyne’s automobile.

       While at least one parent witnessed the incident, no coaches or other school officials
were present. After Mr. Heyne drove away, Denzel A. and six other students found Roderick
L. Manuel, Hillsboro High School’s principal, in his office and described the incident to him.
Mr. Manuel placed a telephone call to William Heyne, Mr. Heyne’s father, but was told that
he was out of town. When Mr. Manuel learned that Mr. Heyne’s father was out of town, he
discussed the incident with Robin Heyne, Mr. Heyne’s mother.

       Mr. Manuel also requested Denzel A.’s parents to come to the school. Denzel A.’s
parents picked up their son at school and took him to the emergency room at Vanderbilt
Children’s Hospital. X-rays were taken, and the attending physician diagnosed Denzel A.’s
injuries as a contusion and an ankle sprain. Denzel A.’s parents also notified the police about
what had happened to their son. The police instructed them to consult with the school
resource officer. Denzel A.’s parents returned to the school on Monday, September 8, 2008,
to speak with the school resource officer about the incident.

        Mr. Heyne was a high-profile student at Hillsboro High School, and his parents were
very active in activities at the school. Mr. Manuel met with Mr. Heyne and his father on
Monday, September 8, 2008. When Mr. Manuel asked Mr. Heyne to write down his version
of the incident, Mr. Heyne’s father handed Mr. Manuel a written statement that his son had
already prepared. Mr. Heyne’s father also provided Mr. Manuel with the written statements
of two other students that Mr. Heyne’s mother obtained following the incident. Mr. Manuel
informed Mr. Heyne and his father that he would continue to investigate the incident and that
he would contact them at a later date. He also instructed Mr. Heyne to refrain from bringing
his automobile onto the campus. Mr. Heyne and his father agreed to this request.

        On Tuesday, September 9, 2008, Mr. Manuel met again with Mr. Heyne’s father and
later in the afternoon with both of Mr. Heyne’s parents. During the first meeting, Mr.
Heyne’s father suggested that his son was merely hazing the freshmen. Mr. Manuel told Mr.


       1
           Because these events occurred when Denzel A. was a juvenile, we will not use his surname in this
opinion.

                                                     -3-
Heyne’s parents that he was attempting to obtain a statement from a parent who had
witnessed the incident. Mr. Manuel also suspended Mr. Heyne for two days pending further
investigation.

       Mr. Manuel continued to gather information about the incident. On September 11,
2008, after consulting with officials at the central office of the Metropolitan Nashville Public
Schools (“MNPS”),2 Mr. Manuel determined that Mr. Heyne’s conduct violated three
provisions of the Student-Parent Code of Conduct and Handbook.3

        Based on his investigation and his assessment of the seriousness of Mr. Heyne’s
infractions of the rules, Mr. Manuel finally decided that Mr. Heyne should receive a ten-day
out-of-school suspension.4 However, because the Student-Parent Code of Conduct and
Handbook required infractions of Rule 4, Code 44 to “be referred to a disciplinary
coordinator and could lead to possible expulsion,” Mr. Manuel notified Mr. Heyne’s parents
by telephone and in writing that they had a right to request a hearing with regard to their
son’s disciplinary infractions and his punishment. Mr. Manuel’s written notice to the Heynes
stated that they could request a hearing regarding their son’s decision by contacting Fran
Perry, the Coordinator of Student Disciplinary Referrals assigned to Hillsboro High School.

      Mr. Heyne’s parents appealed Mr. Manuel’s decision. A hearing was held on
September 23, 2008, before a four-person hearing board.5 Ms. Perry convened and presided


        2
         Mr. Manuel discussed this matter with Assistant Superintendent of Schools James Briggs, Director
of Attendance and Discipline Alvin Jones, and Fran Perry, the Disciplinary Coordinator assigned to Hillsboro
High School.
        3
         Mr. Manuel determined that Mr. Heyne’s conduct amounted to (1) reckless endangerment in
violation of Rule 1, Code 8; (2) driving his automobile in a threatening/assaultive manner in violation of Rule
4, Code 44; and (3) cruelty/abusiveness to a student in violation of Rule 9, Code 66. On the notice of
disciplinary action, Mr. Manuel also stated: “Reckless endangerment. Endangering the lives of fellow
students with a vehicle. Several witnesses support the allegation that Christian used his vehicle in a reckless
manner. A student was injured as a result of his reckless driving on campus.”
        4
          According to the Student-Parent Code of Conduct and Handbook, “[d]isciplinary action may occur
at the school level and the central office level.” Principals have the authority to impose discipline up to a
ten-day suspension. Tenn. Code Ann. § 49-6-3401(c)(2) (Supp. 2011). However, if the principal determines
that a particular infraction warrants expulsion or that a suspension of longer than ten days is warranted, the
student’s parents or guardians must be given an opportunity to appeal the principal’s decision. Tenn. Code
Ann. § 49-6-3401(c)(4)(B).
        5
        The board included Ms. Perry; Dr. Shuler Pelhan, the executive principal of John Overton High
School; Roosevelt Sanders, Jr., an assistant principal at Glencliff High School; and Cindy Minnis, a school
                                                                                             (continued...)

                                                     -4-
over the hearing. During this hearing, the attorneys retained by the Heynes presented a letter
arguing their clients’ case, along with 135 pages of witness statements, character references,
and other documents. Mr. Heyne’s father was also permitted to address the hearing board
and to question Mr. Manuel.6 During this hearing, Mr. Heyne’s father characterized the
incident as “just a negligent accident that happened.”

       At the conclusion of the hearing, the hearing board, consistent with the Student-Parent
Code of Conduct and Handbook, deliberated behind closed doors. Following their
deliberations, Ms. Perry announced that she and the other board members had unanimously
concluded that Mr. Heyne’s conduct amounted to reckless endangerment in violation of Rule
1, Code 8 and that the ten-day suspension that Mr. Heyne had already served, coupled with
probation for the remainder of the school year, was appropriate punishment for the infraction.


       On September 24, 2008, Ms. Perry and the MNPS Director of Attendance and
Discipline sent a letter to Mr. Heyne’s parents informing them of the results of the hearing.
This letter stated that the hearing board had found:

                1.      That Christian drove his vehicle into a crowd of 9th
                        grade football players who were milling around on a
                        school parking lot.
                2.      That all but one of the students scattered out of the path
                        of the vehicle.
                3.      That one of Christian’s wheels rolled onto the student’s
                        foot/ankle.
                4.      [That] [t]he student’s foot/ankle was injured.
                5.      That Christian’s behavior was reckless.

The letter also informed the Heynes of the conditions of their son’s probation and informed
them that they had the right to appeal the hearing board’s decision to the Director of Schools
or the Director’s designee.




        5
        (...continued)
psychologist and guidance counselor.
        6
          The Student-Parent Code of Conduct and Handbook states explicitly that “[t]he student may speak
in his/her own behalf and may be questioned on his/her testimony.” Accordingly, the attorneys retained by
Mr. Heyne’s parents were permitted to attend the hearing but were not permitted to actively participate in
the hearing.

                                                   -5-
        The Heynes pursued their second administrative appeal, which was heard by Mary
Chambers, MNPS Discipline Coordinator and the Director’s designee. In a lengthy letter
setting out the Heynes’ arguments, their lawyers set forth their version of the facts, extolled
Mr. Heyne’s accomplishments, complained about procedural irregularities in the
proceedings, and even argued that “these proceedings may have been improperly influenced
by the parents of the fellow student who claims to have been injured by Christian, who are
demanding that large sums of money be paid by Christian’s family.”

        The hearing before Ms. Chambers took place on October 27, 2008. Mr. Heyne, his
father, and the Heynes’ lawyers actively participated in this hearing. In addition to the
already voluminous administrative record, they submitted 163 pages of documents to Ms.
Chambers. Mr. Heyne gave his version of the September 5, 2008 incident and began to
address the similar incident that had occurred two days earlier on September 3, 2008, until
his father interrupted him, saying “You’re getting off the point here.”

       On October 30, 2008, Ms. Chambers notified Mr. Heyne’s parents by mail that she
concurred with the findings of the hearing committee and supported their recommendations.
Thus, she sustained Mr. Heyne’s ten-day suspension and the decision to place him on
probation for the remainder of the school year. She also informed the Heynes of their right
to pursue a discretionary appeal of her decision to the Metropolitan Nashville Board of
Education. Mr. Heyne and his parents appealed to the Board of Education.

       A committee of Board members, including the chair of the Board, reviewed the
administrative record and reported to the full Board that Mr. Heyne’s ten-day suspension and
probation were appropriate. Accordingly, on November 26, 2008, the Board of Education
denied the Heynes’ request to appeal. As a result of the Board’s decision, Mr. Heyne’s ten-
day suspension and probation remained in effect.

        On January 22, 2009, Mr. Heyne and his parents filed suit in the Chancery Court for
Davidson County. In their original petition and an amended petition filed on April 1, 2009,
they asserted that the disciplinary proceedings were arbitrary, capricious, and illegal. They
also claimed that the disciplinary proceeding against Mr. Heyne violated his due process and
equal protection rights.

       The trial court filed an order on August 4, 2009, narrowing the scope of the
proceeding to that available under a petition for common-law writ of certiorari. On
September 4, 2009, the Heynes filed a second lawsuit against not only the MNPS but also
against Mr. Manuel, Ms. Perry, Ms. Chambers, Mr. Jones, and two other school officials in




                                              -6-
their official and individual capacities.7 This complaint, and the amended complaint naming
additional defendants filed on September 10, 2009, sought injunctive relief and compensatory
and punitive damages against the defendants for violating 42 U.S.C. § 1983 and for “their
malicious, intentional, or reckless actions in improperly disciplining [Mr. Heyne].”

        On October 23, 2009, the Heynes sought permission to file a second amended petition
in their original certiorari proceeding. In addition to their request for review of the school
system’s decision to suspend Mr. Heyne for ten days, the Heynes included an allegation that
the Board of Education had violated 42 U.S.C. § 1983 and that they were entitled to
reasonable attorneys’ fees under 42 U.S.C. § 1988. As a result of the addition of the new
claims based on 42 U.S.C. § 1983, the Board of Education gave notice on October 20, 2009
that it was removing the case to the United States District Court for the Middle District of
Tennessee.8

        On November 3, 2009, the Heynes filed an emergency motion requesting the United
States District Court to remand the case back to the state courts to enable the trial court to
conduct a hearing in accordance with their claim for relief pursuant to a common-law writ
of certiorari. On November 10, 2009, the United States District Court remanded part of the
case back to the state trial court based on the Heynes’ representations “that they do not intend
to seek relief in the Chancery Court for constitutional violations or any federal claim.” 9 On
December 17, 2009, after the case was returned from the United States District Court, the
trial court struck any reference to 42 U.S.C. § 1983 from the Heynes’ pleadings.




        7
        These officials were Ralph Thompson, the Assistant Superintendent for Student Services, and Chris
Henson, the interim Director of the MNPS.
        8
          The Board of Education also removed to federal court the complaint the Heynes filed on September
4, 2009. While the United States District Court later dismissed many of these claims, it declined to dismiss
the individual MNPS employees’ qualified immunity defense to the Heynes’ 42 U.S.C. § 1983 claims. Based
on the record in the federal proceeding, the United States Court of Appeals for the Sixth Circuit held that the
Heynes’ complaint failed to state a 42 U.S.C. § 1983 conspiracy claim and that the school officials’ conduct
did not violate Mr. Heyne’s procedural due process rights. However, the court determined that Mr. Heyne
stated a facially valid claim against Mr. Manuel, Mr. Jones, and Ms. Perry for violating his procedural due
process rights. Heyne v. Metropolitan Nashville Pub. Schs., 655 F.3d 556 (6th Cir. 2011).
        9
          The United States District Court also concluded, in a footnote, that the Heynes “impliedly also
represent that they do not intend to pursue any claim in the state court action for attorneys’ fees pursuant to
42 U.S.C. § 1988.” When the case returned to state court, the Heynes disagreed with the United States
District Court’s conclusion that they would forego attempting to seek attorneys’ fees under 42 U.S.C. § 1988
in the state proceedings.

                                                     -7-
       The trial court conducted a hearing in this case on December 16 through 18, 2009.
Over the Board of Education’s objection, the trial court permitted the Heynes to present
additional evidence regarding alleged illegal, arbitrary, or capricious actions that were not
reflected in the official record of Mr. Heyne’s disciplinary proceedings. Much of this
testimony focused on Ms. Perry’s role in the proceeding and on deviations between the
manner in which this matter was investigated and resolved and the requirements of the
Student-Parent Code of Conduct and Handbook. The Heynes also presented evidence
intended to demonstrate that the outcome of the proceeding was influenced by considerations
of race, class, and the MNPS’s fear of liability.

        The trial court filed a lengthy memorandum and order on December 23, 2009. The
trial court dismissed the Heynes’ substantive due process and equal protection claims.
However, the trial court determined that the school system had acted illegally by violating
Mr. Heyne’s procedural due process right to have his case heard by an impartial decision-
maker. Focusing primarily on the hearing board that conducted the first administrative
review of Mr. Heyne’s discipline on September 23, 2008, the trial court concluded that Ms.
Perry “impermissibly performed and combined the functions of prosecutor in the case and
decision maker.” The court believed that Ms. Perry had acted as a prosecutor because she
had selected the disciplinary infractions with which Mr. Heyne would be charged and
because she assisted in gathering evidence. The trial court also decided that Ms. Perry was
a decision-maker because she was a member of the hearing board that conducted the first
administrative hearing and because she actively participated in the board’s deliberations.

      The trial court also concluded that the record contained other evidence sufficient “to
draw an inference of bias and partiality.” In the trial court’s words:

              The circumstantial evidence in this case . . . is that [Mr. Heyne]
              was an affluent Caucasian student residing in Green Hills and
              zoned for Hillsboro High School. He was highly visible on
              campus as a scholar and football player, and his parents were
              active, well-known supporters of the school. The other student,
              [Denzel A.], was not affluent and was not zoned for Hillsboro.
              He resided in Antioch. Additionally, circumstances from the
              record are that coaches/adult supervision was not in place when
              the incident occurred. Further, that [Denzel A.’s] parents, the
              very night of the incident, had police on the scene and were
              making reports the following Monday morning with school
              security raised the spectre of claims of liability or a lawsuit
              against the School. There are also the circumstances in the
              record that the respondent maintains statistics on school

                                             -8-
              discipline broken down by ethnicity. Those statistics show a
              higher percentage number of convictions at Hillsboro High
              School for students of [Denzel A.’s] ethnicity than other ethnic
              groups which could be characterized as disproportionate
              enforcement.

                      The foregoing circumstances of concerns of an
              appearance of favoritism and lack of supervision at Hillsboro
              High School . . . are accompanied with proof that this case was
              handled differently from any other. The proof established that
              it is the policy of the Vice Principal assigned to a student by
              alphabet to investigate a disciplinary offense. This was not done
              in the case of [Mr. Heyne]. Christian Heyne’s Vice Principal
              was excluded from and not consulted in the investigation of the
              incident whereas [Denzel A.’s] Vice Principal was consulted.
              Also . . . there were irregularities such as the Central Office, not
              Principal Manuel, performing the role of prosecutor in deciding
              the charges. Fran Perry’s zeal, testified to by Dr. Pelham, was
              unusual, out of the ordinary. And . . . the charges against
              Christian Heyne were out of proportion to and did not fit the
              conduct.

Based on these conclusions, the trial court determined that “Ms. Perry’s combined roles and
the circumstances of other motives [MNPS] had in processing the charges against [Mr.
Heyne], establish . . . that Ms. Perry was influenced in her role as decision maker by her
investment in a conviction due to her prosecutorial work, and concerns about litigation and
the appearance of favoritism.”

        The trial court also concluded that Mr. Heyne’s ten-day suspension was illegal
because there was no evidence to support it. Even though the court found that the record
contained evidence that Mr. Heyne was reckless, it concluded that the record contains “no
proof that the risk [of injury resulting from Mr. Heyne’s conduct] was substantial, and . . .
that the risk was one of death or serious injury.” Focusing on Denzel A.’s injury, the court
noted that Denzel A. “return[ed] to athletic participation . . . within a week of the incident”
and that the team physician had concluded that “it is highly unlikely that serious injury or
death could result from the incident.” The trial court also noted that the record contained no
evidence that Mr. Heyne intended to cause harm.

      In its December 23, 2009 memorandum and order, the trial court reserved ruling on
the Heynes’ claim for attorneys’ fees under 42 U.S.C. §§ 1983 and 1988. In an order entered

                                              -9-
on January 28, 2010, denying the Board of Education motion to strike the claim for attorneys’
fees, the trial court concluded that Tennessee law permitted the recovery of attorneys’ fees
and costs “in a writ of certiorari case where there has been a deprivation of U.S.
constitutional rights under color of state law.” Following a hearing on the Heynes’ request
for attorneys’ fees and costs, the trial court filed a memorandum and order on April 30, 2010,
awarding the Heynes $371,845.25 in attorneys’ fees and $25,626.27 in costs.

        The Board of Education perfected an appeal to the Court of Appeals. In an opinion
filed on May 6, 2011, the Court of Appeals disagreed with the trial court’s finding that Mr.
Heyne’s due process rights had been violated. Heyne v. Metropolitan Nashville Bd. of Pub.
Educ., No. M2010-00237-COA-R3-CV, 2011 WL 1744239, at *9 (Tenn. Ct. App. May 6,
2011), perm. app. granted (Sept. 21, 2011). In addition, the Court of Appeals determined
that “there is material evidence to support the board’s decision and, therefore . . . that the
board’s decision was not arbitrary.” Heyne v. Metropolitan Nashville Bd. of Pub. Educ.,
2011 WL 1744239, at *11. Based on its conclusion that Mr. Heyne’s due process rights were
not violated, the Court of Appeals also found that the Heynes were not entitled to recover
attorneys’ fees pursuant to 42 U.S.C. § 1988. Heyne v. Metropolitan Nashville Bd. of Pub.
Educ., 2011 WL 1744239, at *11.

        We granted the Heynes’ Tenn. R. App. P. 11 application for permission to appeal. In
their brief filed in this Court, the Heynes present four issues:

       (1) Whether Mr. Heyne’s procedural due process rights were violated when Ms.
       Perry, “motivated by actual bias and prejudice stemming from, among other things,
       the consideration of the race of the students involved,” directed Mr. Manuel to bring
       serious disciplinary charges against Mr. Heyne, despite the fact that he had not seen
       fit to bring such charges.

       (2) Whether Mr. Heyne’s procedural due process rights were violated when Ms.
       Perry, “motivated by actual bias and prejudice,” dictated the charges to be brought
       against Mr. Heyne, presided over the disciplinary hearing, participated in the
       deliberations, and improperly influenced the hearing panel’s decision.

       (3) Whether Mr. Heyne was improperly “convicted” of reckless endangerment when
       the hearing panel never found that he placed another person at risk of serious bodily
       injury or death.

       (4) Whether the trial court had the authority to award the Heynes their attorneys’ fees.




                                             -10-
                                                     II.

        We turn first to the standard of review that courts must use when reviewing local
public school officials’ decisions regarding student discipline. There is no dispute in this
case that local school officials have the authority to discipline students in an appropriate
manner.10 While both state law and the Board’s policies provide for an elaborate
administrative process for the imposition of student discipline, they do not explicitly provide
students with a vehicle for seeking judicial review of adverse disciplinary decisions. Thus,
in the absence of any other plain, speedy, or adequate method for obtaining judicial review
of an adverse disciplinary decision, students, either individually or through their parents, may
seek judicial review using a common-law petition for writ of certiorari authorized by Tenn.
Code Ann. § 27-8-101 (2000) after they have exhausted all the administrative remedies
available to them.

        A common-law writ of certiorari is an extraordinary judicial remedy. State v. Lane,
254 S.W.3d 349, 355 (Tenn. 2008) (quoting Robinson v. Clement, 65 S.W.3d 632, 635
(Tenn. Ct. App. 2001)). The scope of the judicial review available through a common-law
writ is quite limited. Harding Acad. v. Metropolitan Gov’t of Nashville & Davidson Cnty.,
222 S.W.3d 359, 363 (Tenn. 2007); Leonard Plating Co. v. Metropolitan Gov’t of Nashville
& Davidson Cnty., 213 S.W.3d 898, 903 (Tenn. Ct. App. 2006).

          The reasons for the writ’s limitations on the court’s ability to review an agency’s
decision are particularly important in cases such as this one. These limitations are grounded
in the doctrine of separation of powers found in Article II, Sections 1 and 2 of the Tennessee
Constitution. See Ben H. Cantrell, Review of Administrative Decisions By Writ of Certiorari
in Tennessee, 4 Mem. St. U.L. Rev. 19, 21 (1973). The General Assembly cannot require
the Judiciary to perform functions that are not essentially judicial. In re Cumberland Power
Co., 147 Tenn. 504, 508, 249 S.W. 818, 819 (1923) (quoting Muskrat v. United States, 219
U.S. 348, 352 (1911)). Likewise, the Judiciary may not, on its own initiative, undertake to
perform functions that are not necessarily judicial and that have been assigned to other
branches of government. See Hoover Motor Exp. Co. v. Railroad & Pub. Utils. Comm’n,
195 Tenn. 593, 602, 605-06, 261 S.W.2d 233, 237-38 (1953). Thus, providing the limited
sort of judicial review available under a common-law writ of certiorari will guard against the
risk that the courts might undertake to exercise power that does not belong to them.



        10
          See, e.g., Tenn. Code Ann. § 49-2-203(a)(7) (Supp. 2011) (empowering local boards of education
to suspend or dismiss pupils when the progress, safety, or efficiency of the school makes it necessary or when
disruptive, threatening, or violent students endanger the safety of other students or school system employees);
Tenn. Code Ann. § 49-6-3401(a) (empowering principals to suspend students from school).

                                                     -11-
       Creating a climate conducive to learning and maintaining discipline in public schools
between kindergarten and the twelfth grade are not judicial functions. The United States
Supreme Court has properly observed that public education in our country is, by and large,
committed to the control of state and local authorities and that any judicial intervention into
the operation of public schools requires “care and restraint.” Goss v. Lopez, 419 U.S. 565,
578 (1975) (quoting Epperson v. Arkansas, 393 U.S. 97, 104 (1968)). The care and restraint
reflected in the limited standard of review available through a common-law writ of certiorari
helps to avoid the risk that the courts will be asked to become super school boards insofar
as student discipline is concerned.

       The judicial review available under a common-law writ of certiorari is limited to
determining whether the entity whose decision is being reviewed (1) exceeded its
jurisdiction, (2) followed an unlawful procedure, (3) acted illegally, arbitrarily, or
fraudulently, or (4) acted without material evidence to support its decision. Harding Acad.
v. Metropolitan Gov’t of Nashville & Davidson Cnty., 222 S.W.3d at 363; see also Stewart
v. Schofield, 368 S.W.3d 457, 463 (Tenn. 2012). We have explicitly approved the use of the
common-law writ of certiorari to provide judicial relief from (1) fundamentally illegal
rulings, (2) proceedings inconsistent with essential legal requirements, (3) proceedings that
effectively deny parties their day in court, (4) decisions that are beyond the decision-maker’s
authority, and (5) decisions that involve plain and palpable abuses of discretion. State v.
Lane, 254 S.W.3d at 355 (quoting Willis v. Tennessee Dep’t of Corr., 113 S.W.3d 706, 712
(Tenn. 2003)). However, we have also held that:

              the common law-writ [of certiorari] . . . may not be resorted to
              for the correction of technical or formal errors, not affecting
              jurisdiction or power, or for the correction of defects that are not
              radical, amounting to an illegality that is fundamental, as
              distinguished from an irregularity.

State ex rel. McMorrow v. Hunt, 137 Tenn. 243, 249, 192 S.W. 931, 933 (1917).

       A common-law writ of certiorari proceeding does not empower the courts to
redetermine the facts found by the entity whose decision is being reviewed. Tennessee Waste
Movers, Inc. v. Loudon Cnty., 160 S.W.3d 517, 520 n.2 (Tenn. 2005); Cooper v. Williamson
Cnty. Bd. of Educ., 746 S.W.2d 176, 179 (Tenn. 1987). Accordingly, we have repeatedly
cautioned that a common-law writ of certiorari does not authorize a reviewing court to
evaluate the intrinsic correctness of a governmental entity’s decision. See, e.g., Stewart v.
Schofield, 368 S.W.3d at 465; Arnold v. Tennessee Bd. of Paroles, 956 S.W.2d 478, 480
(Tenn. 1997). Similarly, we have noted that reviewing courts may not reweigh the evidence
or substitute their judgment for the judgment of the entity whose decision is being reviewed.

                                             -12-
See, e.g., State v. Lane, 254 S.W.3d at 355 (quoting Robinson v. Clement, 65 S.W.3d at 635);
Harding Acad. v. Metropolitan Gov’t of Nashville & Davidson Cnty., 222 S.W.3d at 363.

        In other contexts, we have recognized that the administrative decisions of local public
school officials are accompanied with a presumption that they were made in good faith. See
Lawrence Cnty. Educ. Ass’n v. Lawrence Cnty. Bd. of Educ., 244 S.W.3d 302, 315 (Tenn.
2007); Mitchell v. Garrett, 510 S.W.2d 894, 898 (Tenn. 1974). This presumption of good
faith applies in proceedings involving a common-law writ of certiorari. McCord v. Southern
Ry., 187 Tenn. 247, 252-53, 213 S.W.2d 184, 186 (1948). Accordingly, parties using a
common-law writ of certiorari to challenge an administrative decision of local school
officials have the burden of presenting evidence establishing that the officials (1) exceeded
their jurisdiction, (2) followed an unlawful procedure, (3) acted illegally, arbitrarily, or
fraudulently, or (4) acted without material evidence to support their decision.

        A common-law writ of certiorari is not available as a matter of right. Boyce v.
Williams, 215 Tenn. 704, 713-14, 389 S.W.2d 272, 277 (1965); State ex rel. Karr v. Taxing
Dist. of Shelby Cnty., 84 Tenn. 240, 246 (1886). The petition for a writ is addressed to the
trial court’s discretion. Biggs v. Memphis Loan & Thrift Co., 215 Tenn. 294, 302, 385
S.W.2d 118, 122 (1964); Gaylor v. Miller, 166 Tenn. 45, 50, 59 S.W.2d 502, 504 (1933).
Accordingly, appellate courts must review a trial court’s decision either to grant or to deny
a petition for common-law writ of certiorari using the “abuse of discretion” standard of
review. State v. Lane, 254 S.W.3d at 354.

      The “abuse of discretion” standard does not permit an appellate court to substitute its
judgment for the trial court’s judgment. Wright ex rel. Wright v. Wright, 337 S.W.3d 166,
176 (Tenn. 2011). We have recently explained:

                     Discretionary decisions must take the applicable law and
              the relevant facts into account. An abuse of discretion occurs
              when a court strays beyond the applicable legal standards or
              when it fails to properly consider the factors customarily used to
              guide the particular discretionary decision. A court abuses its
              discretion when it causes an injustice to the party challenging
              the decision by (1) applying an incorrect legal standard, (2)
              reaching an illogical or unreasonable decision, or (3) basing its
              decision on a clearly erroneous assessment of the evidence.

                     To avoid result-oriented decisions or seemingly
              irreconcilable precedents, reviewing courts should review a
              lower court’s discretionary decision to determine (1) whether the

                                             -13-
                factual basis for the decision is properly supported by the
                evidence in the record, (2) whether the lower court properly
                identified and applied the most appropriate legal principles
                applicable to the decision, and (3) whether the lower court’s
                decision was within the range of acceptable alternative
                dispositions.

Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010) (citations omitted) ; see also
Wilson v. State, 367 S.W.3d 229, 235 (Tenn. 2012); Gonsewski v. Gonsewski, 350 S.W.3d
99, 105-06 (Tenn. 2011); Elliott v. Cobb, 320 S.W.3d 246, 249-50 (Tenn. 2010).

                                                  III.

        The Heynes assert that the Court of Appeals erred by reversing the trial court’s order
that vacated Mr. Heyne’s ten-day suspension and directing that his official school record be
expunged. Accordingly, we must decide (1) whether the trial court abused its discretion by
concluding that Mr. Heyne’s disciplinary proceeding was fatally tainted by Ms. Perry’s acting
as both a prosecutor and a decision-maker; (2) whether Mr. Heyne’s disciplinary proceeding
was fatally tainted by the school officials’ individual and collective “bias and partiality”
against him; and (3) whether the record contains material evidence supporting the hearing
panel’s conclusion that Mr. Heyne’s conduct on the afternoon of September 5, 2008
amounted to reckless endangerment under Rule 1, Code 8. We have concluded that the Court
of Appeals correctly determined (1) that the trial court erred by determining that the dual role
Ms. Perry played in the disciplinary proceeding violated Mr. Heyne’s procedural due process
rights, (2) that the record does not contain sufficient evidence that the school officials’
decision to suspend Mr. Heyne for ten days stemmed from their “bias and partiality” against
him, and (3) that the record contains ample evidence to support the school officials’ decision
that Mr. Heyne’s conduct on the afternoon of September 5, 2008 constituted an infraction of
Rule 1, Code 8 proscribing reckless endangerment.

                                                   A.

         Both the United States Constitution and The Constitution of Tennessee contain
substantially similar limitations on the power of government entities to deprive persons of
their life, liberty, and property. Section One of the Fourteenth Amendment provides, in part,
that the states shall not “deprive any person of life, liberty, or property, without due process
of law.” Similarly, Article I, Section 8 of the Constitution of Tennessee states that “no man
shall be . . . disseized of his freehold, liberties or privileges, or . . . deprived of his life, liberty
or property, but by the judgment of his peers or the law of the land.” We have repeatedly
noted that the procedural due process protections in these two provisions are essentially the

                                                  -14-
same. Bailey v. Blount Cnty. Bd. of Educ., 303 S.W.3d 216, 230 (Tenn. 2010); City of White
House v. Whitley, 979 S.W.2d 262, 269 (Tenn. 1998); State ex rel. Anglin v. Mitchell, 596
S.W.2d 779, 786 (Tenn. 1980); Daugherty v. State, 216 Tenn. 666, 675, 393 S.W.2d 739, 743
(1965).

        When a person asserts a procedural due process claim, the court must first determine
whether he or she has an interest entitled to due process protection. Board of Regents of
State Colls. v. Roth, 408 U.S. 564, 570-71 (1972); Rowe v. Board of Educ. of City of
Chattanooga, 938 S.W.2d 351, 354 (Tenn. 1996). If the court determines that the person has
an interest that is entitled to constitutional due process protection, then the court must
determine “what process is due.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972); see also
Martin v. Sizemore, 78 S.W.3d 249, 263 (Tenn. Ct. App. 2001). Once the court determines
minimum procedural due process protections to which the person is entitled, the court must
finally determine whether the challenged procedures satisfy these minimum requirements.

        Courts must generally look beyond the federal and state Constitutions to determine
whether a person has a constitutionally protected property interest. As the United States
Supreme Court has noted, these sorts of interests “are created and their dimensions are
defined by existing rules or understandings that stem from an independent source such as
state law – rules or understandings that secure certain benefits and that support claims of
entitlement to those benefits.” Board of Regents of State Colls. v. Roth, 408 U.S. at 577.

       The United States Supreme Court has declined to recognize that the right to a free
public education is a fundamental right protected by the Equal Protection Clause of the
Fourteenth Amendment. San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 35-36
(1973). However, Article XI, § 12 of the Constitution of Tennessee “guarantees to all
children of school age in the state the opportunity to obtain an education.” Tennessee Small
Sch. Sys. v. McWherter, 851 S.W.2d 139, 140 (Tenn. 1993). To implement this constitutional
imperative, the General Assembly has created a statutory right to a public education that
benefits all school-age children in Tennessee.11 Accordingly, Mr. Heyne has a claim of
entitlement to a public education that warrants procedural due process protection.

       Having determined that Mr. Heyne has a constitutionally protected right to a public
education, the next step is to identify the scope of the minimum due process protections that
must be afforded to students like Mr. Heyne when a school undertakes to disrupt this right
by disciplining them for misconduct. Due process “is not a technical conception with a fixed
content unrelated to time, place and circumstances.” Joint Anti-Fascist Refugee Comm. v.
McGrath, 341 U.S. 123, 162 (1951) (Frankfurter, J., concurring). By its very nature, “due

       11
            See Tenn. Code Ann. §§ 49-6-3001(c)(1), -3003 (2009).

                                                  -15-
process negates any concept of inflexible procedures universally applicable to every
imaginable situation.” Cafeteria & Rest. Workers Union, Local 473 v. McElroy, 367 U.S.
886, 895 (1961). Therefore, “due process is flexible and calls for such procedural protections
as the particular situation demands.” Morrissey v. Brewer, 408 U.S. at 481.

       The fundamental requirement of due process is the opportunity to be heard “at a
meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333
(1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)); see also Bailey v. Blount
Cnty. Bd. of Educ., 303 S.W.3d at 231. To assure that this requirement is met, both the
United States Supreme Court and this Court require consideration of “three distinct factors.”
Mathews v. Eldridge, 424 U.S. at 335; Smith v. State, 357 S.W.3d 322, 357 (Tenn. 2011);
Phillips v. State Bd. of Regents, 863 S.W.2d 45, 50 (Tenn. 1993). These factors include:

              First, the private interest that will be affected by the official
              action; second, the risk of an erroneous deprivation of such
              interest through the procedures used, and the probable value, if
              any, of additional or substitute procedural safeguards; and
              finally, the Government’s interest, including the function
              involved and the fiscal and administrative burdens that the
              additional or substitute procedural requirement would entail.

Mathews v. Eldridge, 424 U.S. at 335.

       We concur with the United States Supreme Court’s observation that students do not
shed their constitutional rights at the school house door. Goss v. Lopez, 419 U. S. at 574
(quoting Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 506 (1969)); see also
Morse v. Frederick, 551 U.S. 393, 396 (2007). However, we also concur with the United
States Supreme Court’s observation that the contours of a student’s rights can be properly
defined only by considering the “special characteristics of the school environment,”
Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988) (quoting Tinker v. Des Moines
Indep. Cmty. Sch. Dist., 393 U.S. at 506), and the significant interest of school officials in
controlling the behavior of students to prevent material disruption of class work, to prevent
substantial disorder, and to prevent the invasion of the rights of other students or faculty.
Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. at 513.

        The United States Supreme Court has already had occasion to address the procedural
due process rights of public school students facing discipline for infraction of rules of student
conduct. The case involved nine students who were summarily suspended from school for
up to ten days for disruptive or disobedient conduct in the presence of a school administrator.
The students filed suit in the United States District Court asserting that their procedural due

                                              -16-
process rights were violated because they were denied a hearing of any kind. A three-judge
District Court determined that due process required that, except in emergency situations,
students could not be suspended without first being provided notice and a hearing. Goss v.
Lopez, 419 U.S. at 571-72.

        The United States Supreme Court disagreed with the District Court’s assessment of
the scope of the students’ due process rights and explicitly declined to go any further than
requiring “an informal give-and-take between [the] student and [the] disciplinarian.” Gross
v. Lopez, 419 U.S. at 584. The Court noted that a ten-day suspension is “a serious event in
the life of the suspended child,” Goss v. Lopez, 419 U.S. at 576, and that defining the scope
of the students’ rights required an “appropriate accommodation of the competing interests
involved.” Goss v. Lopez, 419 U.S. at 579. While the Court observed that “[s]ome modicum
of discipline and order is essential if the educational function is to be performed,” Goss v.
Lopez, 419 U.S. at 580, it stated that “[t]he risk of error is not at all trivial, and it should be
guarded against if that may be done without prohibitive cost or interference with the
educational process.” Goss v. Lopez, 419 U.S. at 580.

       After balancing the competing interests of the student and the school, the United
States Supreme Court held that in order to guard against unfair or mistaken findings of
misconduct or arbitrary exclusion from school, “due process requires, in connection with a
suspension of 10 days or less, that the student be given oral or written notice of the charges
against him and, if he denies them, an explanation of the evidence the authorities have and
an opportunity to present his side of the story.” Goss v. Lopez, 419 U.S. at 581. The Court
explained:

                      We stop short of construing the Due Process Clause to
               require, countrywide, that hearings in connection with short
               suspensions must afford the student the opportunity to secure
               counsel, to confront and cross-examine witnesses supporting the
               charge, or to call his own witnesses to verify his version of the
               incident. Brief disciplinary suspensions are almost countless.
               To impose in each such case even truncated trial-type
               procedures might well overwhelm administrative facilities in
               many places and, by diverting resources, cost more than it would
               save in educational effectiveness.          Moreover, further
               formalizing the suspension process and escalating its formality




                                               -17-
              and adversary nature may not only make it too costly as a
              regular disciplinary tool but also destroy its effectiveness as part
              of the teaching process.

Goss v. Lopez, 419 U.S. at 583.

       We agree with the manner in which the United States Supreme Court has balanced the
interests of schools and students facing disciplinary suspensions of ten days or less. While
we are obligated to adhere to the Court’s determination of the requirements of the Due
Process Clause of the Fourteenth Amendment, it is solely our prerogative to determine the
procedures that are necessary to satisfy the requirements of Article I, Section 8 of the
Constitution of Tennessee. State constitutions may afford greater protections than those
found in the United States Constitution and may even protect rights that are not protected by
the United States Constitution. See State v. Cox, 171 S.W.3d 174, 183 (Tenn. 2005);
Tennessee Small Sch. Sys. v. McWherter, 851 S.W.2d at 152. In the context of the procedural
due process rights of public school students facing discipline for the infraction of school
rules, we have determined that the protections afforded by Article I, Section 8 are the same
as the protections afforded by the Due Process Clause of the Fourteenth Amendment.
Accordingly, we adopt the reasoning and the holding of the United States Supreme Court in
Goss v. Lopez regarding the due process rights of public school students facing a suspension
of ten days or less.

                                              B.

       Based on our understanding of the record in this case, Mr. Heyne received all of the
required due process protections before Mr. Manuel suspended him from school for ten days
on September 11, 2008. Had the disciplinary proceeding ended at this point, any claim of
a procedural due process violation would have been effectively foreclosed by Goss v. Lopez.
However, the proceedings did not end with Mr. Manuel’s decision to suspend Mr. Heyne for
ten days.

        The Heynes received a notice dated September 11, 2008, stating that the matter of Mr.
Heyne’s discipline for violating three provisions of the Student-Parent Code of Conduct and
Handbook had been referred to the coordinator of student disciplinary referrals and that “the
penalty for the violation may result in a suspension, exclusion and/or expulsion of your
son/daughter for more than ten (10) school days.” This notice triggered additional statutory
rights to further disciplinary hearings. See Tenn. Code Ann. § 49-6-3401(c)(4)(A). The
Heynes pursued these additional hearings. Their current multi-faceted attack on the Board
and the school administrators involves the proceedings that took place after Mr. Manuel
suspended Mr. Heyne for ten days.

                                             -18-
       While the Heynes have launched a multi-front attack on the MNPS’s disciplinary
process, they have not asserted that the hearing process mandated by Tenn. Code Ann. § 49-
6-3401(c)(4), (6) and the Student-Parent Code of Conduct and Handbook does not satisfy
minimum due process requirements. Rather, they have asserted that the manner in which this
process was applied in their son’s case rendered the proceedings fundamentally unfair in
three particulars. We will address each of these particulars.

                                             C.

        The Heynes’ first procedural due process claim is that the disciplinary proceedings
were fundamentally unfair because of the dual role played by Ms. Perry. They insist that it
is fundamentally unfair to permit a MNPS Disciplinary Coordinator, like Ms. Perry, (1) to
advise and consult with principals, like Mr. Manuel, regarding the disciplinary infractions
that have been committed; (2) to assist in gathering evidence relevant to the alleged
infractions; (3) to preside at the hearing board’s proceeding regarding these charges; and (4)
to participate in the hearing board’s deliberations.

        Due process entitles students facing discipline for infractions of school rules that
could result in a suspension greater than ten days to a hearing “at a meaningful time and in
a meaningful manner.” See Mathews v. Eldridge, 424 U.S. at 333. For a hearing to be
“meaningful” in the constitutional sense, it must employ a decision-maker or decision-makers
who are unbiased. Withrow v. Larkin, 421 U.S. 35, 47 (1975) (“observing that “a biased
decisionmaker [is] constitutionally unacceptable”); see also Martin v. Sizemore, 78 S.W.3d
at 264.

       Due process does not require all the structural safeguards in administrative and civil
adjudicatory proceedings that we have come to expect in criminal proceedings. See 2
Richard J. Pierce, Jr., Administrative Law Treatise § 9.9, at 679 (4th ed. 2002). Accordingly,
while the separation of investigative, prosecutorial, and adjudicative functions is a hallmark
of criminal proceedings, due process does not require the strict adherence to separation of
functions in civil matters. See Hortonville Joint Sch. Dist. No. 1 v. Hortonville Educ. Ass’n,
426 U.S. 482, 493 (1976); 32 Charles A. Wright & Charles H. Koch, Jr., Federal Practice
and Procedure § 8259, at 469 (2006). Accordingly, some combination of overlapping of
functions in an administrative proceeding is not inconsistent with fundamental fairness.
Martin v. Sizemore, 78 S.W.3d at 264.

       While we have not heretofore addressed this question in the context of a school
disciplinary proceeding, other courts have determined that due process is not necessarily
violated when school officials have overlapping responsibilities with regard to investigating
and initiating disciplinary proceedings and then deciding whether an infraction has occurred

                                             -19-
and imposing punishment. Brewer ex rel. Dreyfus v. Austin Indep. Sch. Dist., 779 F.2d 260,
264 (5th Cir. 1985); Newsome v. Batavia Local Sch. Dist., 842 F.2d 920, 926-27 (6th Cir.
1988); see also 1 Ronna Greff Schneider, Education Law: First Amendment, Due Process
and Discrimination Litigation § 3:12 (2011). As the United States Court of Appeals for the
Eleventh Circuit has noted, “[i]n the school context, it is both impossible and undesirable for
administrators involved in incidents of misbehavior always to be precluded from acting as
decision-makers.” C.B. ex rel. Breeding v. Driscoll, 82 F.3d 383, 387 n.3 (11th Cir. 1996).

       The record before us demonstrates that Ms. Perry, acting as the MNPS’s Disciplinary
Coordinator assigned to Hillsboro High School, responded to Mr. Manuel’s request for
assistance in identifying the infractions that Mr. Heyne may have committed during the after-
school incident on September 5, 2008. Ms. Perry and other MNPS staff members identified
the three infractions with which Mr. Heyne was charged and also told Mr. Manuel that it
would be preferable to address the matter at the district level rather than at the local level.

        The record also demonstrates that Ms. Perry was a member of the four-person hearing
board that conducted the hearing on September 23, 2008, and that she presided over the
hearing. However, the record shows that none of the other three members of the hearing
board played any role in the investigation or initiation of the disciplinary proceedings
involving Mr. Heyne. While the record also shows that Ms. Perry participated in the hearing
board’s deliberations and stated her opinion that Mr. Heyne had committed the three
infractions with which he was charged, the hearing board eventually found that Mr. Heyne
had not committed two of the infractions12 and determined unanimously that he had
committed the “reckless endangerment” infraction.

       Clearly, the role Ms. Perry played in the proceeding involving Mr. Heyne combined
the functions of prosecutor and decision-maker. However, like the other courts that have
addressed the issue of separation of functions in school disciplinary proceedings, we decline
to adopt a per se rule that a combination of functions, by itself, is contrary to due process.
Accordingly, we hold that the fact that Ms. Perry served a dual role in these proceedings,
without more, does not rise to the level of a violation of due process. Therefore, the trial
court employed an incorrect legal standard when it held that Ms. Perry’s actions amounted
to “a combination not permitted by Tennessee law.”




       12
          The hearing board declined to find that Mr. Heyne had driven his automobile in a
threatening/assaultive manner in violation of Rule 4, Code 44 or that his conduct amounted to
cruelty/abusiveness to a student in violation of Rule 9, Code 66.

                                             -20-
                                              D.

       The Heynes’ second procedural due process claim is that the Court of Appeals erred
by overturning the trial court’s conclusion that Ms. Perry’s actions in this case were
“motivated by bias and prejudice” against Mr. Heyne. They assert that the record contains
sufficient circumstantial evidence to support the trial court’s conclusion that “Ms. Perry was
influenced in her role as decision maker by her investment in a conviction due to her
prosecutorial work, and concerns about litigation and the appearance of favoritism.” Like
the Court of Appeals, we have determined that the evidence in this case is not sufficient to
overcome the presumption that Ms. Perry and the other public officials involved in Mr.
Heyne’s disciplinary proceeding were carrying out their responsibilities in good faith.

       We have already determined that the dual role Ms. Perry played in Mr. Heyne’s
disciplinary proceedings is not sufficient, by itself, to establish a due process violation.
However, a party may succeed with a due process claim if it can present special facts and
circumstances demonstrating that the risk of actual bias in a particular proceeding is
intolerably high. Withrow v. Larkin, 421 U.S. at 58; Martin v. Sizemore, 78 S.W.3d at 265.
Thus, we must evaluate the evidence presented by the Heynes to determine whether it
supports the trial court’s conclusion that the risk of bias against Mr. Heyne in this particular
proceeding is high enough to rebut the presumption that the school officials were acting in
good faith.

       The evidence in this record establishes that :

       (1)    Mr. Heyne is Caucasian, and Denzel A. is African-American;

       (2)    Hillsboro High School, like all other schools, complies with Tenn. Code Ann.
              § 49-6-3401(h) by compiling statistics regarding student discipline that include
              demographic factors such as the grade level, race, and gender of the student;

       (3)    These reports purportedly show that more African-American students than
              Caucasian students are disciplined at Hillsboro High School;

       (4)    No coaches or adult personnel were present in the parking lot when the
              September 5, 2008 incident occurred;

       (5)    Immediately following the incident, Denzel A. and other students found Mr.
              Manuel in his office and reported what had occurred;




                                              -21-
       (6)    Denzel A.’s parents were upset that their son had been injured and reported the
              incident to law enforcement officials;

       (7)    Mr. Manuel conducted an investigation and determined that the appropriate
              punishment for Mr. Heyne’s conduct was a ten-day suspension and forfeiture
              of his right to bring his automobile on campus;

       (8)    Mr. Manuel and members of the MNPS central office staff decided that the
              final disciplinary decision should be made on the district level rather than on
              the local school level;

       (9)    Following a hearing, a four-person hearing board dismissed two of the
              disciplinary infractions against Mr. Heyne and found unanimously that his
              conduct on September 5, 2008 constituted reckless endangerment under the
              2008-2009 Student-Parent Code of Conduct and Handbook;

       (10)   Following a second hearing, the designee of the Director of Metropolitan
              Nashville Public Schools upheld the discipline imposed by Mr. Manuel and the
              hearing board; and

       (11)   Based on the recommendation of a subcommittee headed by the chair of the
              Board of Education, the Board of Education declined to review the Heynes’
              appeal and allowed the discipline imposed by Mr. Manuel and the hearing
              board to stand.

       The Heynes argued, and the trial court apparently found, that Mr. Heyne was
suspended from school for ten days because the school officials were concerned about the
appearance that more African-American students than Caucasian students were being
disciplined at Hillsboro High School. The circumstantial evidence they presented on this
point falls far short of the type of evidence that is required to establish racial animus. The
record is entirely devoid of any direct evidence that the school officials had decided that
discipline at Hillsboro High School was tainted by racial bias or that they set about correcting
the problem by singling out Caucasian students for unwarranted discipline.

       While the evidence is undisputed that no coaches or other adult school personnel were
present when the September 5, 2008 incident occurred, there is no evidence that Denzel A.’s
parents were pursuing a liability claim against the school or otherwise attempting to hold the
school liable for Mr. Heyne’s actions. The fact that Denzel A.’s parents attempted to initiate
criminal proceedings against Mr. Heyne, or may have been seeking damages from the
Heynes, is not relevant to the school officials’ disciplinary actions. The record contains no

                                              -22-
evidence that the school officials and Denzel A.’s parents were acting in concert with regard
to this incident.

        The fact that Mr. Manuel handled this matter himself rather than delegating it to an
assistant principal is not significant. Mr. Manuel was the only administrator on duty when
the incident occurred, and Denzel A. and the other students reported the incident directly to
him. While assistant principals customarily handle student disciplinary matters, other school
officials testified that it is not uncommon for executive principals like Mr. Manuel to take
charge of disciplinary proceedings when the circumstances warrant it. In this case, the
students complained about Mr. Heyne directly to Mr. Manuel. Mr. Heyne was a prominent
member of the student body. His parents were extremely involved with school activities and
vigorously defended their son as soon as they were informed about the incident. Under these
circumstances, it is not remarkable that Mr. Manuel would take on the responsibility to
address the matter rather than delegating it to a subordinate.

        Based on this record, the fact that the school officials preferred resolving the matter
at the district level rather than the local level does not support an inference that their decision
to do so was based on race. The disciplinary offense of reckless endangerment had recently
been added to the Student-Parent Code of Conduct and Handbook, and there is evidence of
some uncertainty regarding the sort of conduct that the offense should include. Accordingly,
it is not remarkable that a school principal would consult with other school officials
regarding what the offense entailed or that school officials would deem it preferable to
address disciplinary proceedings involving a relatively unfamiliar offense at the district level
rather than at the local level.

       Finally, this record contains no evidence that the review of this case conducted by the
designee of the Director of Metropolitan Public Schools was tainted by racial bias or the fear
of potential liability. Likewise, there is no evidence that the Board of Education did not, in
complete good faith, fulfill its obligation to review the proceedings to decide whether the
discipline Mr. Heyne received was warranted by the facts.

       At most, the Heynes assert that by the time the record reached the second tier of
administrative review, the school officials had such a vested interest in upholding the
discipline that Mr. Heyne did not receive a full and fair review of Mr. Manuel’s and the
hearing board’s decisions. This record simply does not contain sufficient evidence to enable
us to uphold such a claim of institutional bias.

       The trial court employed an incorrect legal standard when it held that Mr. Heyne’s
disciplinary proceedings were tainted by bias without taking into consideration the
presumption that school officials act in good faith. When that presumption is properly

                                               -23-
applied, the evidence in this case is insufficient to establish the existence of special facts and
circumstances demonstrating that the risk of actual bias in Mr. Heyne’s disciplinary
proceeding was intolerably high.

                                                   IV.

       The Heynes also insist that the Court of Appeals erred by overturning the trial court’s
conclusion that the school officials acted arbitrarily and illegally. The trial court ruled that
the record contains no material evidence to support the school officials’ finding that Mr.
Heyne’s conduct amounted to reckless endangerment under the Student-Parent Code of
Conduct and Handbook. However, the Court of Appeals agreed with the school system that
the record does contain material evidence to support the hearing board’s finding that Mr.
Heyne’s behavior was reckless and that it amounted to reckless endangerment.

        Ascertaining whether a record contains material evidence to support a board’s
decision is a question of law. Leonard Plating Co. v. Metropolitan Gov’t of Nashville &
Davidson Cnty., 213 S.W.3d at 904. For the purpose of this inquiry, “material evidence” is
relevant evidence that a reasonable person would accept as adequate to support a rational
conclusion. Hedgepath v. Norton, 839 S.W.2d 416, 421 (Tenn. Ct. App. 1992) (quoting Pace
v. Garbage Disposal Dist., 54 Tenn. App. 263, 267, 390 S.W.2d 461, 463 (1965)). The
amount of material evidence required to support an agency’s decision “must exceed a
scintilla of evidence but may be less than a preponderance of the evidence.” Leonard Plating
Co. v. Metropolitan Gov’t of Nashville & Davidson Cnty., 213 S.W.3d at 904. Because the
sufficiency of the material evidence in a common-law writ of certiorari proceeding is a
question of law, the courts must review the record de novo without presuming that the
findings are correct. Lafferty v. City of Winchester, 46 S.W.3d 752, 759 (Tenn. Ct. App.
2000).

        The trial court found that the record contained evidence of recklessness.13 However,
it concluded that the record does not contain material evidence of “the endangerment aspect.”
Relying on the language of the Student-Parent Code of Conduct and Handbook, the trial
court explained that the offense of reckless endangerment includes “the two other elements
of substantial risk, and death or serious injury to another person.” Accordingly, the trial court
found that the record contains “no proof that the risk was substantial [or] that the risk was



        13
           After reviewing the evidence considered by Mr. Manuel and the hearing board, the trial court
observed that “10 of those [witness] statements contain testimony that Christian Heyne’s conduct in driving
his car that day was careless, headlong, irresponsible and risky. . . . The foregoing testimony, though only
fulfills the ‘reckless’ element of the offense Christian Heyne was charged with.”

                                                   -24-
one of death or serious injury.” The trial court also pointed out that the hearing board had
concluded that Mr. Heyne did not intend to harm Denzel A.

        The Student-Parent Code of Conduct and Handbook defined “reckless endangerment”
as conduct “creating a substantial risk of death or serious injury to another person.” This
definition is entirely consistent with our general understanding of recklessness. We have
held that

                [a] person acts recklessly when the person is aware of, but
                consciously disregards, a substantial and unjustifiable risk of
                such a nature that [the person’s] disregard constitutes a gross
                deviation from the standard of care that an ordinary person
                would exercise under all the circumstances.

Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 (Tenn. 1992); see also 8 Tennessee
Practice: Tennessee Pattern Jury Instructions – Civil 14.55, at 754 (2011); Tenn. Code Ann.
§ 39-11-1069(a)(31) (Supp. 2011); Tenn. Code Ann. § 39-11-302(a) (2010). A “reckless”
person is generally “fully aware of the risks and may even be trying and hoping to avoid
harm.” Bryan A. Garner, A Dictionary of Modern Legal Usage 924 (2d ed. 1995).

        The trial court’s decision rests primarily on its appraisal of the nature of the injuries
that Denzel A. actually sustained rather than the possible injuries that could have resulted
from Mr. Heyne’s conduct.14 Like the Court of Appeals, we have concluded that the trial
court’s interpretation of the school’s definition of “reckless endangerment” is too restrictive.
We have also determined that the fact that Mr. Heyne did not intend to harm Denzel A. or
any of the other freshman football players does not undermine either Mr. Manuel’s or the
hearing board’s conclusion that Mr. Heyne was reckless. For the purpose of the school’s
rule, a person can be found to have violated the rule proscribing reckless endangerment if the
person is aware of, but consciously disregards, the possibility that his or her conduct may
create a substantial risk of death or serious injury to another person.

       The risks attendant to abruptly driving an automobile in the direction of a group of
teenagers standing in a confined space are obvious. Among these risks is the risk of serious
injury or death. The record in this case contains sufficient material evidence to support the
conclusion that Mr. Heyne had knowledge of facts that would make the danger obvious to



        14
          The trial court supported its conclusion by pointing to the emergency room records diagnosing
Denzel A.’s injuries as a sprain and contusions and an affidavit from the football team’s orthopaedic surgeon
stating his opinion that it was highly unlikely that serious injury or death could result from the incident.

                                                    -25-
anyone in his situation.15 Despite obviousness of the risk, Mr. Heyne shifted his automobile
from reverse to drive and, without stopping or waiting for the students to move out of his
way, drove in the direction of the group of students standing between his automobile and the
exit to the parking lot. Viewing all the evidence available to Mr. Manuel and the hearing
board in the manner required in proceedings involving a common-law writ of certiorari, we
agree with the Court of Appeals that the record contains material evidence supporting the
decision to suspend Mr. Heyne for ten days for engaging in conduct that amounted to
reckless endangerment and, therefore, that the trial court erred by concluding that Mr.
Manuel and the hearing board acted arbitrarily and illegally by making a decision that was
not supported by the evidence.

                                                     V.

       As a final matter, the Heynes assert that the Court of Appeals erred by reversing the
portion of the trial court’s judgment awarding them attorneys’ fees and costs. However, the
Heynes concede in their argument, as they must, that a party must prove a violation of its
constitutional rights before it is entitled to attorneys’ fees. Because we have determined that
the Heynes have failed to prove that Mr. Heyne’s constitutional rights were violated in the
disciplinary proceeding that resulted in his ten-day suspension from school, we affirm the
decision of the Court of Appeals that the Heynes are not entitled to recover their attorneys’
fees or costs.

                                                    VI.

       We affirm the judgment of the Court of Appeals and remand the case to the trial court
for any further proceedings that may be required consistent with this opinion. We tax the
costs of this appeal to William and Robin Heyne and their surety for which execution, if
necessary, may issue.




                                                           _________________________________
                                                           WILLIAM C. KOCH, JR., JUSTICE




        15
          See Restatement (Third) of Torts: Liability for Physical and Emotional Harm § 2 cmt. c (2010)
(noting that the definition of “recklessness” in Section 2(a) “requires that the person either have knowledge
of the danger or have knowledge of the facts that would make the danger obvious to anyone in the actor’s
situation”).

                                                    -26-